JUDGMENT

                                Court of Appeals
                            First District of Texas
                                 NO. 01-15-00162-CV

                           ANTHONY J. CANN, Appellant

                                           V.

                         HOMETOWN BANK, N.A., Appellee

               Appeal from the 212th District Court of Galveston County.
                              (Tr. Ct. No. 14-CV-0668).

      This case is an appeal from the order signed by the trial court on November 21,
2014. After due consideration, the Court grants the appellant’s motion to dismiss the
appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that costs be taxed against the appellant.

      The Court orders that this decision be certified below for observance.

Judgment rendered September 29, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and Brown.